Citation Nr: 1121077	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-10 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, in which the RO reopened the Veteran's previously denied claim for service connection for bilateral hearing loss, but denied the claim on the merits.  

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  Here, in a December 2010 decision, the Board also reopened the previously denied claim for service connection for bilateral hearing loss, but remanded the claim to the Appeals Management Center (AMC) in Washington, DC, for additional development.  After completing some of the requested development, the AMC returned the case to the Board.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

In the December 2010 remand, the Board directed the RO/AMC to schedule the Veteran for a VA Audio examination to determine the etiology of his claimed hearing loss.  A VA audiology examination was conducted in January 2011; however, the examiner did not respond to all of the Board's remand directives.  The examiner was requested to provide an opinion as to whether it was at least as likely as not (50 percent probability or greater) that any current hearing loss was due to hazardous noise exposure during military service.  In providing this opinion, the audiologist was requested to comment on a June 2006 private medical statement as well as a February 2007 VA audio examination opinion.  The January 2011 VA examiner provided an opinion that it was less likely than not that the Veteran's hearing loss was caused by noise exposure during military service; however, he did not provide any comment on the June 2006 private medical statement or the February 2007 VA audio examination opinion nor did he indicate that this evidence was even considered in rendering his opinion.  Furthermore, the examiner was requested to interpret a January 2007 private examination, but he did not do so.  Hence, remand, consistent with Stegall, is warranted. 

The Board also notes that the Veteran has submitted some additional information since the January 2011 VA examination, which may have bearing on determining the etiology of his hearing loss.  Later in January 2011, the Veteran submitted private medical records from Hearing Services of Delaware, Inc. dated from February 1970 to September 2010.  In February 2011, he submitted a lay statement in response to the AMC's supplemental statement of the case (SSOC) in which he further described and clarified his civilian noise exposure.  Attached was a copy of his retirement biography written by a friend that outlines his military and civilian career.  The Board notes that this additional evidence was not before the January 2011 VA examiner when he rendered his opinion.  Consequently, on remand, the VA examiner should be asked to review and consider this additional evidence and provide a supplemental medical opinion. 

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter, introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

The Veteran's MOS during service was 1193 - Field Artillery Commander.  For reference purposes, that MOS has been changed to 11A.  According to the Duty MOS Noise Exposure Listing, the probability of hazardous noise exposure for the Veteran was highly probable and his exposure to hazardous noise in service is conceded.  In such cases, as discussed above, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.

The Veteran is competent to assert the occurrence of in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet.App. 91, 93 (1991).  Moreover, given the circumstances of the Veteran's service, the Board finds that he was likely exposed to some, and possibly significant, noise exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for further claims file review by the audiologist that conducted the January 2011 VA audiologist to obtain a supplemental opinion.  The examiner is to note that, in this case, exposure to hazardous noise in service is highly probable.

a.  The examiner is requested to interpret the January 2007 private audiogram.  

b.  After a thorough review of the evidence of record, to include additional private medical records submitted by the Veteran from Hearing Services of Delaware, Inc. (submitted in January 2011), lay statements by the Veteran and a friend submitted in February 2011, the Veteran's employment audiograms, and considering the Veteran's in-service and post-service hazardous noise exposure, the audiologist is requested to opine whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss is due to hazardous noise exposure in service.   In rendering this opinion, the audiologist should consider that the Veteran's exposure to hazardous noise in service is "highly probable".  Also, in providing this opinion, the audiologist is requested to comment on the June 2006 private medical statement as well as the February 2007 VA audio examination opinion.  Sustainable reasons and bases are to be provided with this opinion.

If the January 2011 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate specialist at a VA medical facility, to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the specialist designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The specialist should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


